[Cite as Stancik v. Hersch, 2012-Ohio-1955.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97501


                             MARTIN S. STANCIK, JR.
                                               PLAINTIFF-APPELLANT

                                                vs.


                          MARVIN H. HERSCH, ET AL.
                                               DEFENDANTS-APPELLEES



                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-739321

        BEFORE: Kilbane, J., Blackmon, A.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                     May 3, 2012
APPELLANT

Martin S. Stancik, Jr., pro se
724 Wyleswood Drive
Berea, Ohio 44017


ATTORNEY FOR APPELLEE

Orville L. Reed, III
Buckingham Doolittle & Burroughs
3800 Embassy Parkway
Suite 300
Akron, Ohio 44333
MARY EILEEN KILBANE, J.:

       {¶1} Plaintiff-appellant, Martin S. Stancik, Jr., appeals from the order of the

trial court that awarded summary judgment to defendant-appellee, the Estate of Marvin

Hersch (“Hersch”), in Stancik’s action for breach of contract and other claims. For the

reasons set forth below, we affirm.

       {¶2} The record indicates that from 1984 until June 2001, Stancik, a financial

consultant and insurance salesman, provided investment advice, business advice, and

administrative assistance to Antonio Rendina (“Antonio”) of Adcraft Decals, Inc.

(“Adcraft”).

       {¶3} Stancik sold Adcraft a life insurance policy issued by Alexander Hamilton

Life. Under the terms of the policy, upon Antonio’s death, Adcraft’s vice president,

Robert Talion (“Talion”), would receive $200,000, and Ruth Rendina (“Ruth”), Antonio’s

wife, would receive $750,000. According to Stancik, on June 4, 2001, Antonio and

Talion executed a Change of Beneficiary Form in connection with this policy and agreed

to the following:

       At my death I, Antonio Rendina want my friend and agent, Marty Stancik,
       to collect the proceeds from this and my other policies that are enforce [sic]
       at my death and invest them for my wife Ruth Ann Rendina for a 4%
       commission on amount paid.
      {¶4} Antonio died on May 14, 2007. Ruth did not agree to permit Stancik to

invest her portion of the insurance proceeds, however. On September 11, 2007, Stancik

submitted a bill in the amount of $66,300.40 to Antonio’s daughter, identifying her as

executrix of Antonio’s estate, claiming that this was the amount due from lost

commissions under the June 4, 2001 document.

      {¶5} Antonio’s family refused to pay Stancik the claimed lost commissions

amount. On June 10, 2009, Stancik submitted a claim against Antonio’s estate in the

amount of $129,825, in the Lake County Probate Court, supported by a bill dated

November 1, 2007, listing financial services performed for Antonio and/or Adcraft from

1984 to June 2001, billed at the rate of $150 per hour. The administrator of Antonio’s

estate denied the claim as untimely, under R.C. 2117.06(C), and also maintained that the

services were performed for Adcraft and not for Antonio personally.

      {¶6} On November 14, 2007, Stancik, represented by Marvin Hersch, filed a

complaint for money only against Ruth, in the Cuyahoga County Court of Common Pleas,

seeking payment of the 4 percent commission allegedly due from investing the insurance

proceeds.   Marvin Hersch died on May 28, 2008.         Thereafter, on August 8, 2008,

Stancik voluntarily dismissed the complaint against Ruth without prejudice.

      {¶7} On June 9, 2009, Stancik submitted a supplemental claim in the Lake

County probate matter demanding $66,300.40, the claimed amount of lost commissions

from the June 4, 2001 document.       On July 22, 2009, Stancik filed a motion for a
temporary restraining order and preliminary injunction barring the distribution of the

assets of the estate.

       {¶8} On October 23, 2009, the magistrate in the Lake County Probate Court

issued a decision recommending the denial of Stancik’s motion for a temporary

restraining order and preliminary injunction. The magistrate “question[ed] the reliability

of the bill that was undoubtedly prepared long after services were rendered,” and

concluded that Stancik’s claims against the estate were not brought within six months of

Antonio’s death as required by R.C. 2117.06( C).            The trial court adopted the

recommendation of the magistrate and denied Stancik’s claims against Antonio’s estate.

       {¶9} Stancik, acting pro se, filed the instant matter against Hersch and his estate

on October 19, 2010, claiming that Hersch breached a contract to pursue Stancik’s claim

for $66,300 in the Lake County probate matter, that Hersch negligently failed to meet the

six month filing deadline, and that Hersch fraudulently claimed that he would “file the

appropriate briefs.”

       {¶10} Hersch’s estate denied liability and moved for summary judgment on May

13, 2011. In relevant part, the estate presented evidence that after Stancik’s bill for

investing for Antonio and Adcraft reached $129,825, Antonio and Stancik entered into

the June 4, 2001 agreement pertaining to Stancik’s investment of insurance proceeds as a

“novation” in settlement of the investment debt.       Stancik subsequently learned that

Antonio’s heirs had commenced the Lake County probate matter to sell Adcraft stock, so

he then decided to pursue the claim for of $129,825 against the estate.
       {¶11} The estate also presented evidence that there was no written agreement

regarding Stancik’s hourly fee, but that Adcraft and Antonio agreed to pay him $150 per

hour. As such, this claim was based upon an oral contract, subject to the six-year statute

of limitations set forth in R.C. 2305.07, and was untimely as of September 11, 2007, the

date on which Stancik first sought recovery. As to the claim for breach of the June 4,

2001 document, which was subject to a 15-year statute of limitations pursuant to R.C.

2305.06, the evidence indicated that Hersch had been pursuing this claim but died shortly

after the complaint was filed.

       {¶12} In opposition, Stancik insisted that Hersch had negligently failed to make

timely presentment of his claims to Antonio’s probate estate. He further asserted that the

June 4, 2001 document is a negotiable instrument pursuant to R.C. 1303.03 and that,

under that instrument, he is entitled to $66,300.

       {¶13} On October 6, 2011, the trial court awarded summary judgment to the estate

and in a written opinion, concluded as follows:

       During a July 14, 2011 pretrial, held in this Court’s chambers, Plaintiff
       produced a number of documents. One of the documents, marked Exhibit
       “CC,” contained a novation in Paragraph 6, on page 3. The novation read,
       “Tony’s bill to Marty for about $125,000 will be paid by Tony’s insurance
       estate as agreed below.” A signature line below this indicates the
       agreement was signed by Antonio Rendina, Stancik, and Mrs. Rendina.
       This exhibit was not revealed during the prior litigation filed by Hersch and
       voluntarily dismissed by Stancik.

       As mentioned [previously] the prior litigation filed by Hersch was
       dismissed without prejudice. Because the underlying claim in the action
       was a contract claim, a fifteen year statute of limitations applies. All
       available evidence suggests that the novation/contract between Mrs.
       Rendina and Stancik was signed no earlier than 2001, when Stancik stopped
         doing financial work for Rendina. Therefore the suit, filed by Hersch may
         be refiled by Stancik at least until 2016.

         The Court finds that if Stancik could refile [the case Hersch brought against
         Rendina] and present evidence of Mrs. Rendina’s novation, he could not
         claim damages against his former and now deceased attorney, Hersch. The
         outcome in that matter has yet to be decided. As such, Plaintiff has not
         been damaged. Plaintiff cannot maintain a legal malpractice claim against
         Defendant as a matter of law without proving damages.

         {¶14} Stancik now appeals, assigning eight errors for our review. We will group

them together where appropriate to do so.

         {¶15} In his first assignment of error, Stancik argues that the trial court was biased

against him and stated “that he would rule in favor of the defense unless the plaintiff had

an attorney and that the attorney was present at [a] pretrial scheduled for September 20,

2011.”

         {¶16} In his third assignment of error, Stancik complains that the trial court

committed prejudicial error by asking defense counsel to “bring him up to date” on the

nature of the case and plaintiff’s claims.

         {¶17} The appellant bears the burden of providing a transcript when it is necessary

to the disposition of any question on appeal. Wells v. Spirit Fabricating, Ltd., 113 Ohio

App.3d 282, 288-289, 680 N.E.2d 1046 (8th Dist. 1996), citing Rose Chevrolet, Inc. v.

Adams, 36 Ohio St.3d 17, 19, 520 N.E.2d 564, 565–566 (1988). Where a claim of error

concerns events occurring at an in-chambers hearing and there is no transcript, the

appellant must invoke the procedures of App.R. 9 to reconstruct what occurred at the

proceeding. Id., citing Steiner v. Steiner, 85 Ohio App.3d 513, 620 N.E.2d 152 (4th
Dist.1993). If the appellant does not do so, the claim of error is deemed waived. Wells

at 288.

          {¶18} In this matter, appellant has not provided us with a transcript of the

in-chambers hearing and has not reconstructed the statements through App.R. 9.

Therefore, he has waived his claims that the trial court was biased against him and

erroneously relied upon the assertions of defense counsel. In any event, upon our review

of the record that has been provided, we find no evidence to support appellant’s claims,

and we recognize that the court could, within the proper exercise of its discretion, caution

appellant on the perils of maintaining a civil lawsuit as a pro se litigant. See Moore v.

Moore, 10th Dist. No. 03AP-334, 2003-Ohio-5579.

          {¶19} The first and third assignments of error are without merit.

          {¶20} In his second assignment of error, Stancik argues that the trial court

committed reversible error in failing to recognize the June 2011 contract as a negotiable

instrument.

          {¶21} As an initial matter, we note that R.C. 1303.03(A) defines a negotiable

instrument as “an unconditional promise to pay a fixed amount of money, with or without

interest or other charges,” if it meets all of the following requirements: (1) it is payable to

bearer or to order; (2) it is payable on demand or at a definite time; and (3) it does not

state any other undertaking or instruction by the person promising or ordering payment to

do any act in addition to the payment of money. See Gallwitz v. Novel, 5th Dist. No.

10-CA-10, 2011-Ohio-297.
       {¶22} In this matter, however, the agreement at issue does not contain an

unconditional promise to pay a fixed amount of money, it requires actions other than the

payment of money and is not payable “to bearer or to order.” Therefore, under R.C.

1303.03(A), it was not a negotiable instrument.

       {¶23} In any event, the issue of whether the document constituted a negotiable

instrument is not a controlling issue in this legal malpractice action.            Rather, as

succinctly stated by the trial court, the underlying cause of action in the malpractice action

filed by Hersch was Stancik’s claim that Ruth had breached a contract with him. Having

said that, we note that the trial court did not express an opinion regarding the validity of

the underlying agreement, and we likewise express no opinion in that regard.

       {¶24} The second assignment of error is without merit.

       {¶25} In his eighth assignment of error, Stancik maintains that the trial court did

not give him “a written report on the reason for its decision.”

       {¶26} The record indicates that the trial court issued a written opinion in this

matter on October 6, 2011. In that opinion, as noted previously, the trial court ruled that

the matter had previously been voluntarily dismissed but the statute of limitations had not

yet expired. Because Stancik could still bring his action for breach of contract, he has

not incurred damage or loss, an essential element in a breach of contract claim.

       {¶27} In light of the court’s detailed written opinion, this assignment of error lacks

support in the record and is without merit.     State v. Nickleberry, 8th Dist. No. 77516,
2000 WL 1738356 (Nov. 22, 2000), citing L.A. & D., Inc. v. Bd. of Lake Cty. Commrs.,

67 Ohio St.2d 384, 388, 423 N.E.2d 1109 (1981).

       {¶28} In his remaining assignments of error, Stancik challenges the validity of the

trial court’s award of summary judgment to defendants. The fourth, fifth, and seventh

assignments of error concern Stancik’s assertion that he was not permitted to present

evidence prior to the trial court’s judgment. In the fourth assignment of error, Stancik

maintains that the trial court never received the fee bill in the amount of $129,825 that he

submitted to Antonio’s estate. In his fifth assignment of error, Stancik argues that he

was not permitted to present the merits of his case that established the June 2001

agreement was a negotiable instrument. Similarly, in the seventh assignment of error,

Stancik complains that he was not permitted to call witnesses, present evidence, or

cross-examine witnesses for the defense.

       {¶29} Stancik argues, in his sixth assignment of error, that “[s]ummary judgment

should not have been rendered because there was not an agreement on the facts by the

plaintiff and defense as required by Civ.R. 56[.]”

       {¶30} With regard to procedure, we note that appellate review of a trial court’s

grant of summary judgment is de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102,

105, 671 N.E.2d 241 (1996).

       {¶31} The moving party carries the initial burden of providing specific facts that

demonstrate its entitlement to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280,
292, 1996-Ohio-107, 662 N.E.2d 264.         Civ.R. 56(C) provides that before summary

judgment may be granted a court must determine:

       (1) no genuine issue as to any material fact remains to be litigated, (2) the

       moving party is entitled to judgment as a matter of law, and (3) it appears

       from the evidence that reasonable minds can come to but one conclusion,

       and viewing the evidence most strongly in favor of the nonmoving party,

       that conclusion is adverse to the nonmoving party.

       {¶32} Once the moving party has met its initial burden, the nonmoving party must

produce competent evidence establishing the existence of a genuine issue for trial.

Dresher at 288. In responding to a motion for summary judgment, a nonmoving party

may not rest on “unsupported allegations in the pleadings.”            Harless v. Willis Day

Warehousing Co., 54 Ohio St.2d 64, 66, 375 N.E.2d 46 (1978). Rather, Civ.R. 56

requires a nonmoving party to respond with competent evidence to demonstrate the

existence of a genuine issue of material fact. Civ.R. 56(E) provides in relevant part:

       When a motion for summary judgment is made and supported as provided

       in this rule, an adverse party may not rest upon the mere allegations or

       denials of the party’s pleadings, but the party’s response, by affidavit or as

       otherwise provided in this rule, must set forth specific facts showing that

       there is a genuine issue for trial. If the party does not so respond, summary

       judgment, if appropriate, shall be entered against the party.
       {¶33} With regard to the substantive law, we note that in Vahila v. Hall, 77 Ohio

St.3d 421, 428, 674 N.E.2d 1164 (1997), the Ohio Supreme court established the

following elements that a plaintiff must demonstrate in order to establish a cause of action

for legal malpractice based on negligent representation:

       (1) that the attorney owed a duty or obligation to the plaintiff, (2) that there

       was a breach of that duty or obligation and that the attorney failed to

       conform to the standard required by law, and (3) that there is a causal

       connection between the conduct complained of and the resulting damage or

       loss.

       {¶34} The plaintiff’s failure to prove any one of these elements entitles the

defendant-attorney to summary judgment. Woodrow v. Heintschel, 194 Ohio App.3d

391, 2010-Ohio-1840, 956 N.E.2d 855, ¶ 17 (6th Dist.), citing Green v. Barrett, 102 Ohio

App.3d 525, 531-533, 657 N.E.2d 553 (8th Dist.1995).

       {¶35} Stancik’s underlying legal malpractice claim was premised upon his claim

that Ruth had breached a contract to invest the proceeds from Antonio’s life insurance.

In order to establish a claim of breach of contract, a plaintiff must establish the existence

of a contract, performance by the plaintiff, breach by the defendant, and damage or loss to

the plaintiff. Doner v. Snapp, 98 Ohio App.3d 597, 600, 649 N.E.2d 42 (2d Dist.1994).

       {¶36} Applying the foregoing herein, we conclude that insofar as Stancik

complains in his fourth, fifth, and seventh assignments of error that he was not permitted

to present evidence, such claims are without merit. After the defense filed its motion for
summary judgment in this matter, it became incumbent upon Stancik to produce

competent evidence demonstrating the existence of a genuine issue for trial. In this

connection, Stancik was required to respond with competent evidence to demonstrate the

existence of a genuine issue of material fact and could not simply rely upon his

unsupported allegations in the pleadings. Because Civ.R. 56 plainly gives Stancik, the

nonmovant, the duty of presenting evidence to establish a genuine issue for trial, he

cannot now complain that the court lacked evidence or that he could not present such

evidence. Moreover, the trial court gave Stancik ample time to conduct discovery and

submit a brief in opposition to the motion for summary judgment.

      {¶37} Further, with regard to the sixth assignment of error, we conclude that there

are no genuine issues of material fact and defendants are entitled to judgment as a matter

of law. As noted by the trial court, Stancik dismissed an earlier action against Hersch

without prejudice, and Stancik alleged that the underlying claim that Hersch was to

pursue is a contract claim with a 15-year statute of limitations, the underlying claim may

be refiled at least until 2016. Therefore, because the merits of the underlying action have

not been determined, Stancik cannot establish the “damage or loss” element of his legal

malpractice claim against Hersch. Accordingly, upon our de novo review of this matter,

summary judgment was properly rendered herein.

      {¶38} The sixth assignment of error is without merit.

      {¶39} Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.
      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

PATRICIA A. BLACKMON, A.J., and
SEAN C. GALLAGHER, J., CONCUR